United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2062
                                 ___________

Charles Armstrong,                      *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
State of Missouri; Mel Carnahan,        *
Governor; City of Vinita Park;          *
Virginia Bira, Mayor of Vinita Park,    *
MO; Daniel B. Chartrand, Municipal      * Appeal from the United States
Court Judge; Robert Hartz, City         * District Court for the Eastern
Marshall; Marc S. Kramer, Vinita Park, * District of Missouri.
MO, Prosecutor; Richard Aites, Vinita *
Park MO Police Officer; Unknown         *          (UNPUBLISHED)
Mudd, Vinita Park MO Police Officer; *
Overland Klaven of Klu Klux Klan,       *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: December 22, 2000

                             Filed: January 5, 2001
                                 ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________
PER CURIAM.

       Charles Armstrong appeals the district court’s1 order dismissing without
prejudice his pro se civil rights complaint against numerous defendants. After careful
review of the record, we conclude that Mr. Armstrong’s complaint was frivolous and
failed to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii); Bray v. Alexandria
Women’s Health Clinic, 506 U.S. 263, 267-68 (1993); West v. Atkins, 487 U.S. 42,
48 (1988); Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). Accordingly, we
affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
                                         -2-